Exhibit 10.51

 

Amended and Restated
Forbearance to Loan Agreement

 

THIS AMENDED AND RESTATED FORBEARANCE TO LOAN AGREEMENT (this “Agreement”)
effective as of February 28, 2018 (the “Effective Date”), is made by and among
TOWERSTREAM CORPORATION, a Delaware corporation (“Parent”), TOWERSTREAM I, INC.,
a Delaware corporation, HETNETS TOWER CORPORATION, a Delaware corporation
(together with Parent and Towerstream I, Inc., the “Borrowers” and each a
“Borrower”), OMEGA COMMUNICATIONS CORPORATION, a Delaware corporation, ALPHA
COMMUNICATIONS CORPORATION, a Delaware corporation, TOWERSRTEAM HOUSTON, INC., a
Texas corporation (together with Omega Communications Corporation and Alpha
Communications Corporation, the “Guarantors” and each a “Guarantor”), the
MAJORITY LENDERS (as defined below), and MELODY BUSINESS FINANCE, LLC, a
Delaware limited liability company, as administrative agent for the Lenders (in
such capacity, “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, Borrowers, the financial institutions from time to time party thereto
(the “Lenders”) and Administrative Agent are parties to that certain Loan
Agreement dated as of October 16, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, Guarantors entered into that certain Guaranty, dated as of October 16,
2014, for the ratable benefit of Administrative Agent and the Lenders;

 

WHEREAS, Borrowers have notified the Administrative Agent that (i) upon payment
of obligations in the ordinary course, Parent, on a consolidated basis with its
subsidiaries, may no longer maintain at least $6,500,000 in deposit accounts or
securities accounts (as each such term is defined in the UCC) with respect to
which Administrative Agent has a perfected first priority security interest in,
and control over, unrestricted cash or Cash Equivalents, such event if not
waived or cured, would breach of Section 6.16 of the Loan Agreement which would
cause an Event of Default under the Loan Agreement and (ii) Borrowers anticipate
that the report of Parent’s independent certified public accounts accompanying
the audited consolidated financial statements of Parent and its consolidated
Subsidiaries at and for the year ended December 31, 2017 may contain a going
concern qualification (“Qualified Auditor’s Report”) in breach of Section
6.1(a)(i) of the Loan Agreement which would cause an Event of Default under the
Loan Agreement (together the “Specified Events of Default” and each a “Specified
Event of Default”);

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Majority Lenders
entered into that certain Forbearance to Loan Agreement, dated as of January 26,
2018 (the “Original Forbearance Agreement”);

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Majority Lenders
have agreed to amend and restate the Original Forbearance Agreement as provided
herein;

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Majority Lenders (as defined in the Loan Agreement) agree to a conditional
waiver and forbear from exercising any of their rights and remedies with respect
to the Specified Events of Default as hereinafter provided in order to afford
Parent with sufficient time to explore strategic alternatives, and
Administrative Agent and the Majority Lenders, subject to the terms and
conditions contained herein, have agreed to such conditional waiver and
forbearance to be effective as of the Effective Date; and

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Majority Lenders
acknowledge that the terms of this Agreement do not constitute a novation or
extinguishment, of the Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

 

1.     Definitions. All capitalized terms defined in the Loan Agreement and not
otherwise defined in this Agreement shall have the same meanings as assigned to
them in the Loan Agreement when used in this Agreement, unless the context
hereof shall otherwise require or provide.

 

2.     Estoppel, Acknowledgement and Reaffirmation. Each Loan Party hereby
acknowledges and agrees that, as of January 26, 2018, (a) the aggregate
outstanding principal amount of the Loans was not less than $34,657,984.50,
which constitutes a valid and subsisting obligation of the Loan Parties to the
Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. The Loan Parties hereby: (w)
acknowledge the Specified Events of Default; (x) acknowledge their respective
obligations under the Loan Agreement and the Loan Documents to which they are
party; (y) reaffirm that each Lien created and granted in, or pursuant to, the
Loan Agreement and the other Loan Documents is valid and subsisting; and (z)
acknowledge that this Agreement shall in no manner impair or otherwise adversely
affect such Obligations or Liens.

 

3.     Conditional Waiver and Forbearance. Unless the Forbearance Period is
sooner terminated as provided herein and subject to the conditions hereof and
upon satisfaction of the terms set forth in Section 7 hereof, Administrative
Agent and the Lenders hereby agree to waive compliance with Sections 6.16 and
6.1(a)(i) (with respect only to the Qualified Auditor’s Report) of the Loan
Agreement and forbear from the exercise of any of its rights and remedies under
the Loan Agreement and the other Loan Documents in connection with the Specified
Events of Default for a period beginning as of the date hereof through and
including March 30, 2018, and, with respect only to the Qualified Auditor’s
Report, April 17, 2018 (together with any extensions thereof, the “Forbearance
Period”); provided that interest on the Loans shall accrue at the Default Rate.

 

(a)     Conditional Waiver and Forbearance Limited to Specified Events of
Default. Administrative Agent’s and the Majority Lenders’ conditional waiver and
forbearance shall be limited solely to the exercise of their rights and remedies
arising under the Loan Documents as a result of the Specified Events of Default,
and Administrative Agent and the Majority Lenders shall not be deemed to have
waived any rights or remedies they may have with respect to any other Default,
other Event of Default or breach occurring thereunder during the Forbearance
Period, or any breach of this Agreement.

 

 

Forbearance to Loan Agreement

- 2 -

--------------------------------------------------------------------------------

 

 

(b)     Notice Requirements Satisfied. Each Borrower and Guarantor acknowledges
that all notice requirements embodied in the Loan Documents and imposed upon
Administrative Agent or any of the Lenders in connection with the Specified
Events of Default, and the exercise of their remedies therefor (together with
all applicable cure and/or grace periods) have been satisfied (or shall be
deemed to have been satisfied by this Agreement) without exception, and that
upon the expiration or earlier termination of the Forbearance Period,
Administrative Agent and the Lenders shall, with respect to the Specified Event
of Default, have the full right and power to exercise all remedies granted to
them thereunder without further notice to such Borrower and subject to no other
conditions precedent.

 

(c)     Agreement in the Nature of Forbearance Only. Each Borrower and Guarantor
hereby acknowledges that Administrative Agent’s and the Lenders’ obligations
under this Agreement are, as applicable, in the nature of a conditional waiver
and forbearance only, and that Administrative Agent and the Lenders have not
made any agreement or commitment to modify or extend the Loan Documents beyond
the Forbearance Period, and that, upon the termination of the Forbearance
Period, Administrative Agent and the Lenders shall have the immediate and
unconditional right to exercise their remedies under the Loan Documents.

 

(d)     Termination of the Forbearance Period. The Forbearance Period shall end
on the first to occur of the following:

 

(i)     End of Forbearance Period. The expiration of the Forbearance Period.

 

(ii)     Breach. A breach by any Borrower or Guarantor of any of the conditions,
covenants, representations and/or warranties set forth in this Agreement.

 

(iii)     New Default. The occurrence of any new Default or Event of Default
under any one or more of the Loan Documents, other than, for the purposes of
this Section 3(d), a Default or Event of Default resulting from either (1)
Parent’s failure to remain current in its filings and reports with the SEC to
the extent such failure would be deemed to breach Section 6.9 of the Loan
Agreement, and (2) Parent being Delisted in breach of Section 8(s) of the Loan
Agreement.

 

(iv)     Creditor Enforcement Action. Any creditor(s) of any Borrower or any
Guarantor take(s) or threaten(s) in writing any enforcement action against any
Borrower or any Guarantor which, in Administrative Agent’s reasonable judgment,
would materially interfere with the operation of any Borrower’s or any
Guarantor’s business or Administrative Agent’s and the Lenders’ ability to
collect the Obligations.

 

 

Forbearance to Loan Agreement

- 3 -

--------------------------------------------------------------------------------

 

 

(v)     Bankruptcy. Any Borrower or any Guarantor institutes or consents to the
institution of any proceeding under the Bankruptcy Code or any similar statute
or any proceeding under the Bankruptcy Code or any similar statute relating to
any Borrower or any Guarantor is instituted without the consent of such Borrower
or such Guarantor.

 

(vi)     Proceeding by Borrower or any Guarantor. Any Borrower or any Guarantor
initiates any judicial, administrative or arbitration proceeding against
Administrative Agent or any Lender.

 

(vii)     Cash Maintenance. At any time during the Forbearance Period the
Parent, on a consolidated basis with its subsidiaries, no longer maintains at
least $4,000,000.00 in deposit accounts or securities accounts (as each such
term is defined in the UCC) with respect to which Administrative Agent has a
perfected first priority security interest in, and control over, unrestricted
cash or Cash Equivalents.

 

Upon termination of the Forbearance Period, Administrative Agent’s and the
Majority Lenders’ agreement to conditionally waive and forbear shall terminate
automatically without further act or action by Administrative Agent or any
Majority Lender, and Administrative Agent and the Lenders shall be entitled to
exercise any and all rights and remedies available under the Loan Documents and
this Agreement, at law, in equity, or otherwise without any further lapse of
time, expiration of applicable grace periods, or requirements of notice, all of
which are hereby expressly waived by each Borrower and Guarantor.

 

4.     Ratification of Loan Documents. Each Borrower, each Guarantor,
Administrative Agent and each Majority Lender further agrees that the Liens
created by the Loan Documents shall continue and carry forward until the
Obligations are paid and performed in full. Each Borrower and each Guarantor
further agrees that such Liens are hereby ratified and affirmed as valid and
subsisting against the property described in the Loan Documents and that this
Agreement shall in no manner vitiate, affect or impair the Loan Agreement or the
other Loan Documents (except as expressly modified in this Agreement), and that
such Liens shall not in any manner be waived, released, altered or modified.
Each Borrower and each Guarantor acknowledges and agrees that as of the
Effective Date, to its current and actual knowledge, there are no offsets,
defenses or claims against any part of the Obligations.

 

5.     Additional Agreements.

 

(a)     Without limiting the generality of the foregoing or the agreements set
forth in Section 6.15 of the Loan Agreement, the Loan Parties ratify,
acknowledge and agree that the Administrative Agent has appointed Omar Jaffrey
as the Observer, and that in such capacity Mr. Jaffrey shall (i) have the right
to attend all meetings of each Board (and committee thereof) in a non-voting
observer capacity, (ii) be provided all materials provided to the members of
each Board (and committee thereof) and notice of such meetings, all in the
manner and at the time provided to the members of such Board (and committee
thereof). During the Forbearance Period, each Loan Party hereby waives and
covenants not to exercise Loan Parties’ right to exclude the Observer from
access to any material or meeting or portion thereof as set forth in Section
6.15(d) of the Loan Agreement except to preserve the attorney-client privilege
so long as outside legal counsel to such Loan Parties has advised the Loan
Parties in writing that the attorney-client privilege applies to such material
or meeting or portion thereof under applicable law and that access to such
material or meeting or portion thereof could result in the waiver of such
attorney-client privilege under applicable law.

 

 

Forbearance to Loan Agreement

- 4 -

--------------------------------------------------------------------------------

 

 

(b)     On or before February 2, 2018, Parent shall prepare and deliver to
Administrative Agent a 13-week cash flow projection (“Cash Flow Projection”) and
operating budget for Parent and its Subsidiaries on a consolidated basis
(“Operating Budget”) each in form and content reasonably satisfactory to
Administrative Agent. Parent shall deliver to Administrative Agent a revised
Cash Flow Projection for the following 13-week period on the first Business Day
of each calendar week thereafter, together with a comparison of actual cash
flows achieved for the immediately preceding calendar week to the projected cash
flows for such week. Without limiting the obligations set forth in Section
6.2(e) of the Loan Agreement, Parent shall cause each Loan Party promptly to
provide Administrative Agent with information regarding the operations, business
affairs and financial condition of any Loan Party, including, but not limited
to, the results of operations of Parent and its subsidiaries compared to the
Operating Budget. Parent shall cause the Chief Executive Officer and Chief
Financial Officer of Parent to be available during normal business hours to
answer the questions of, and to provide information to, the Observer and to any
representative of Administrative Agent relating to the operations, business
affairs and financial condition of any Loan Party.

 

(c)     Parent shall maintain the retention of a third party investment banker
of national reputation or qualified telecommunications banker (of which Bank
Street Group LLC shall be considered qualified) (the “Financial Adviser”)
selected by Parent and retained at Parent’s own cost and expense, with such
Financial Adviser and such terms of retention to be acceptable to the
Administrative Agent in the Administrative Agent’s sole discretion, to assist
Parent in a process that will lead to the sale of the Loan Parties or other
transaction reasonably expected to result in the payment in full in cash of all
Obligations owing to Administrative Agent and the Lenders (such transaction, the
“Sale Transaction”), and to perform such other services as Parent may require.
Parent shall promptly advise the Administrative Agent of any material
developments in efforts, shall promptly deliver to the Administrative Agent all
materials (including any teaser, general marketing materials and confidential
information memoranda) distributed to parties in furtherance of any proposed
Sale Transaction, shall at all reasonable times make its officers and management
representatives available to the Administrative Agent to discuss such Sale
Transaction process and any material developments related thereto and shall
provide the Administrative Agent with any written indications of interest,
proposals, term sheets, letters of intent, commitment letters and other
significant materials received in connection with such Sale Transaction within
two (2) Business Days following their receipt. For the avoidance of doubt, the
Borrowers and Guarantors acknowledge that the Administrative Agent and the
Lenders shall have the right, at all reasonable times, to consult directly with
the Financial Adviser regarding the status of any Sale Transaction efforts.

 

 

Forbearance to Loan Agreement

- 5 -

--------------------------------------------------------------------------------

 

 

(d)     Borrowers and certain of Borrowers’ respective employees,
representatives, attorneys and agents, and Majority Lenders and certain of
Majority Lenders’ respective employees, representatives, attorneys and agents,
may have discussions and negotiations with respect to the Specified Events of
Default and amendments to the Loan Documents. All such discussions (whether
before, on or after the date hereof) are referred to herein as the
“Discussions”. None of the Discussions or any action or inaction on the part of
Administrative Agent or any Lender taken or omitted during the period of the
Discussions (unless and until evidenced by definitive documentation, if any)
shall be construed to constitute or represent a commitment or intention by
Administrative Agent or any Lender to (i) make any financial accommodations to
Borrowers or any other persons, (ii) restructure the Loan or any Loan Document,
(iii) make any additional loan to Borrowers, or (iv) waive, modify or further
forebear from exercising any of any such Lender’s rights, powers, privileges or
remedies in respect of the Loan, and under the Loan Documents, at law, in equity
or otherwise. Moreover (x) prior to the date hereof, no such commitment, waiver,
modification or further forbearance has been offered, granted, extended or
agreed to by Administrative Agent or any Lender during the period of the
Discussions and (y) from and after the date hereof, no such commitment, waiver,
modification or further forbearance shall bind Administrative Agent or any
Lender unless and until evidenced by definitive documentation. No failure on the
part of Administrative Agent or any Lender or any of their respective agents to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy against any Borrower or under the Loan Documents
during the period of the Discussions shall operate as a waiver thereof; nor
shall any single or partial exercise by Administrative Agent or the Lenders or
by any of their respective agents of any right, power or remedy against
Borrowers hereunder or under the Loan Documents during the period of the
Discussions preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. Any such Discussions are voluntary in nature,
are entered into in reliance upon the understandings set forth in this Section
5(d) and may be terminated by written notice sent in accordance with the terms
of the Loan Agreement by any Lender or Borrower at any time without cause or
prior notice and without liability of any kind. The agreements set forth in this
Section 5(d) shall survive the expiration or earlier termination of the
Forbearance Period.

 

6.     Representations and Warranties. Each Borrower and Guarantor hereby
certifies that, after giving effect to this Agreement:

 

(a)     The representations and warranties of each Borrower and Guarantor
contained in Article 5 of the Loan Agreement, or which are contained in any
document furnished at any time under or in connection with the Loan Agreement,
that are qualified by materiality are true and correct on and as of the date
hereof, and each of the representations and warranties of each Borrower and
Guarantor contained in Article 5 of the Loan Agreement (other than Section 5.25
of the Loan Agreement solely with respect to the Specified Events of Default),
or which are contained in any document furnished at any time under or in
connection with the Loan Agreement, that are not qualified by materiality are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct, or true and correct in
all material respects, as the case may be, as of such earlier date;

 

 

Forbearance to Loan Agreement

- 6 -

--------------------------------------------------------------------------------

 

 

(b)     this Agreement has been duly authorized, executed and delivered by each
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of each such party, except as may be limited by general principles of
equity or by the effect of the Bankruptcy Code or any applicable similar
statute; and

 

(c)     after giving effect to this Agreement and except for the Specified
Events of Default, no Default or Event of Default exists.

 

7.     Conditions to Effectiveness. This Agreement shall not be effective until
the following conditions precedent have been satisfied:

 

(a)     Administrative Agent shall have received counterparts of this Agreement
executed by each Borrower, each Guarantor, Administrative Agent and each
Majority Lender;

 

(b)     No Default or Event of Default shall exist except the Specified Events
of Default; and

 

(c)     Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by Administrative Agent.

 

Upon the satisfaction of the conditions set forth in this Section 5, this
Agreement shall be effective as of the date hereof.

 

8.     Scope of Agreement. Any and all other provisions of the Loan Agreement
and any other Loan Documents are hereby amended and modified wherever necessary
and even through not specifically addressed herein, so as to conform to the
amendments and modifications set forth in this Agreement.

 

9.     Limitation on Agreements. The amendments and agreements set forth herein
are limited in scope as described herein and shall not be deemed (a) to be a
consent under, or waiver of, any other term or condition of the Loan Agreement
or any of the other Loan Documents, or (b) to prejudice any right or rights
which Administrative Agent or any Lender now has or may have in the future
under, or in connection with the Loan Documents, as amended or modified by this
Agreement, the other Loan Documents or any of the documents referred to herein
or therein.

 

 

Forbearance to Loan Agreement

- 7 -

--------------------------------------------------------------------------------

 

 

10.     CHOICE OF LAW; SERVICE OF PROCESS; JURY TRIAL WAIVER.THE VALIDITY OF
THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND
THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE EXCLUDING AND
WITHOUT REGARD FOR THE CONFLICTS OF LAWS PRINCIPLES THEREOF).THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND THEIR PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. BORROWER AND THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 10. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION
OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS SAID ADDRESS. BORROWER AND THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.     Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

12.     Loan Document. This Agreement is a Loan Document and is subject to all
provisions of the Loan Agreement applicable to Loan Documents, all of which are
incorporated in this Agreement by reference the same as if set forth in this
Agreement verbatim.

 

13.     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

14.     No Novation. This Agreement amends and restates the Original Forbearance
Agreement. This Agreement is given as an amendment and modification of, and not
as a payment of, the Obligations and is not intended to constitute a novation of
the Loan Agreement or any of the other Loan Documents. All of the Obligations
owing by Borrower under the Loan Agreement and the other Loan Documents shall
continue.

 

 

Forbearance to Loan Agreement

- 8 -

--------------------------------------------------------------------------------

 

 

15.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower or any of
Parent’s Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each of the Lenders. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this
Agreement.16.     Counterparts; Telefacsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic means shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or other
electronic means also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

17.     Expenses. Without limiting the provisions of the Loan Agreement
(including, without limitation, Article 10 thereof), Borrowers agree to pay all
costs and expenses (including without limitation reasonable fees and expenses of
any counsel, financial advisor, industry advisor and agent for Administrative
Agent or any Lender) incurred before or after the date hereof by Administrative
Agent, any Lender and their respective Affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents.

 

18.     Release. As a material part of the consideration for Administrative
Agent and the Lenders entering into this Agreement, each Borrower (“Releasor”)
agrees as follows (the “Release Provision”):

 

(a)     Releasor hereby releases and forever discharges Administrative Agent,
each Lender and their respective predecessors, successors, assigns, officers,
managers, directors, shareholders, employees, agents, attorneys,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as “Lender Group”) jointly and
severally from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever
occurring prior to the date hereof, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, presently possessed, whether known or unknown, whether
liability be direct or indirect, liquidated or unliquidated, presently accrued,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted (“Claims”), which Releasor may have or claim to have against
any of Lender Group.

 

(b)     Releasor agrees not to sue any of Lender Group or in any way assist any
other Person in suing Lender Group with respect to any Claim released herein.
The Release Provision may be pleaded as a full and complete defense to, and may
be used as the basis for an injunction against, any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
release contained herein.

 

 

Forbearance to Loan Agreement

- 9 -

--------------------------------------------------------------------------------

 

 

(c)     Releasor acknowledges, warrants, and represents to Lender Group that:

 

(i)     Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
Agreement, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.

 

(ii)     Releasor is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Releasor
acknowledges that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

 

(iii)     Releasor has executed this Agreement and the Release Provision thereof
as its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any Person.

 

(iv)     Releasor is the sole owner of the Claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such Claims to any other Person.

 

(d)     Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent and the Lenders to enter
into this Agreement.

 

(e)     It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
Lender Group so as to foreclose forever the assertion by Releasor of any Claims
released hereby against Lender Group.

 

(f)     If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.

 

19.     INTEGRATION. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

 

(Signature pages follow)

 

 

Forbearance to Loan Agreement

- 10 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.

 

BORROWERS:

 

TOWERSTREAM CORPORATION,
a Delaware corporation

 

By:   /s/Ernest Ortega                               

Name:     Ernest Ortega

Title:     CEO

 

TOWERSTREAM I, INC.,
a Delaware corporation,

 

By:    /s/Ernest Ortega                                

Name:     Ernest Ortega

Title:     CEO

 

HETNETS TOWER CORPORATION,

a Delaware corporation,

 

By:    /s/Ernest Ortega                               

Name:     Ernest Ortega

Title:     CEO

 

 

Signature Page

Forbearance to Loan Agreement

S-1

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

OMEGA COMMUNICATIONS CORPORATION,
a Delaware corporation

 

By:   /s/Ernest Ortega                               

Name:     Ernest Ortega

Title:     CEO

 

ALPHA COMMUNICATIONS CORPORATION,
a Delaware corporation,

 

By:   /s/Ernest Ortega                               

Name:     Ernest Ortega

Title:     CEO

 

TOWERSTREAM HOUSTON, INC,

a Texas corporation,

 

By:    /s/Ernest Ortega                               

Name:     Ernest Ortega

Title:     CEO

 

 

 

Signature Page

Forbearance to Loan Agreement

S-2

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

MELODY BUSINESS FINANCE, LLC,

a Delaware limited liability company

 

 

 

By:         /s/ Terri Lecamp                            

Terri Lecamp

Authorized Signatory

 

 

Signature Page

Forbearance to Loan Agreement

S-3

--------------------------------------------------------------------------------

 

 

MAJORITY LENDERS:

 

 

 

MELODY CAPITAL PARTNERS OFFSHORE CREDIT MINI-MASTER FUND, LP

By:     Melody Capital Partners, LP
     Its Investment Advisor

 

By:           /s/ Terri Lecamp                            

Terri Lecamp

Authorized Signatory

 

 

MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, LP

By:     Melody Capital Partners, LP
     Its Investment Advisor

 

By:          /s/ Terri Lecamp                            

Terri Lecamp

Authorized Signatory

 

 

MELODY SPECIAL SITUATIONS OFFSHORE CREDIT MINI-MASTER FUND, LP

By:     Melody Capital Partners, LP
     Its Investment Advisor

 

By:           /s/ Terri Lecamp                            

Terri Lecamp

Authorized Signatory

 

 

 

Signature Page

Forbearance to Loan Agreement

S-4